Mr. Justice Gabbert,
concurring.
I concur in the conclusion announced by the chief justice, that the judgment should be affirmed, and will briefly state the reasons why, in my opinion, the case is distinguishable from the previous decisions of *460this court on the subject of interest on interest, and, likewise, distinguishable from cases cited from Illinois which hold that interest is not recoverable on coupons issued by a municipal corporation.
In the Colorado cases referred to in the opinions of the chief justice and Mr, Justice Steele, it was determined that interest on interest was not recoverable where the contract to pay such interest was a part of the one to pay the principal, and not separate or severable from it. The decisions in Illinois are to the same effect. In that state, however, it is held that interest coupons attached to commercial paper bear the legal rate of interest after maturity, because by consent and usage, such coupons are recognized as express promises to pay a definite sum at a specified time. The decisions in Illinois on the subject of the liability of municipal corporations to pay interest be' ginning with County of Madison v. Bartlett, I Scam* mon 67, appear to be based upon the ground that such bodies are exempted from the payment of interest because they are not natped in the statute on the subject, and therefore, the inference arises that it was not the intention of the law that they should be required to pay interest on their indebtedness* So far as I have been able to ascertain, Illinois has no provision corresponding to § 2254 Mills Ann. Stat., which provides that county orders, warrants, and other like evidences and certificates of indebtedness, shall bear interest from date of presentment for payment, if not paid. The law permits counties to fund their floating indebtedness thus evidenced. In so doing the accrued interest is made part of the principal. The evident purpose of the statute is to place counties practically upon the same plane as individuals, with respect to the payment of interest *461upon their written evidences of indebtedness, with a limitation as to rate; so that the ground upon which the decisions in Illinois are based exempting counties from the operation of the interest statute, does not exist in this state. On the contrary, in the light of our statute, there is ample reason for holding counties liable for interest on interest coupons the same as individuals. I understand that in the federal courts in suits upon the same series of bonds, as in the case at bar, it has uniformly been held that the county was liable for interest upon the coupons. From an examination of the authorities cited in the opinion of the chief justice, it will be found that the supreme court of the United States holds municipalities liable for interest on coupons after default, for the same reason that individuals are held, i. e., because by universal usage and consent, they have all the qualities of commercial paper in this respect. It will also be noticed that notwithstanding the decisions of the supreme court of Illinois, the supreme court of the United States holds that interest coupons of bonds issued by municipalities in Illinois bear interest after due. Where there is a conflict of authority on a given proposition, it is certainly safe to follow the decisions of the highest tribunal in the land. There is nothing in the act under which the bonds were issued, from which the coupons were taken, nor is there any law of this state, which prohibits the allowance of interest on that kind of commercial paper.